403 F.2d 205
UNITED STATES of America ex rel. James E. KERN, Appellant,v.James F. MARONEY, Superintendent, State Correctional Institution, Pittsburgh, Pa.
No. 17157.
United States Court of Appeals Third Circuit.
Argued October 10, 1968.
Decided November 27, 1968.

Roger Curran, Rose, Schmidt & Dixon, Pittsburgh, Pa., for appellant.
Conrad B. Capuzzi, Asst. Dist. Atty., of Fayette County, Uniontown, Pa., (Joseph E. Kovach, Dist. Atty. of Fayette County, Uniontown, Pa., on the brief), for appellee.
OPINION OF THE COURT
Before McLAUGHLIN, STALEY and VAN DUSEN, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the district court denying the petition of appellant, James E. Kern, for a writ of habeas corpus. Appellant contends, among other things, that the district court erred in holding that both his guilty plea and written confession were voluntary, and that his confession was properly admitted into evidence at the state court hearing to determine his degree of guilt.


2
We have carefully examined the entire record in this case, and we have concluded that all of appellant's contentions lack merit.


3
Accordingly, the order of the district court will be affirmed.